Citation Nr: 0313452	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  98-07 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to an increased rating for schizophrenia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1997 by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In August 2000, the Board remanded 
this case in order to accomplish additional development of 
the evidence.  The requested actions have been completed, and 
the case is again before the Board for appellate review.

A personal hearing was held before the undersigned Veterans 
Law Judge, sitting at the San Juan RO, in June 2000.


FINDINGS OF FACT

1.  Service connection for a back disorder was denied, prior 
to the current appeal, most recently in August 1993.  The 
veteran was notified of that decision, and of appellate 
rights and procedures, but did not submit an adequate or 
timely notice of disagreement.

2.  The evidence submitted since August 1993, with regard to 
a back disorder, is not new and material, and does not serve 
to reopen the veteran's claim for service connection for that 
disorder.



3.  Schizophrenia is currently manifested by constricted 
affect and purported memory impairment.


CONCLUSIONS OF LAW

1.  An August 1993 rating decision, whereby a prior denial of 
service connection for a back disorder was confirmed and 
continued, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since August 1993 is not new and 
material, and the veteran's claim for service connection for 
a back disorder has not been reopened.  38 U.S.C.A. §§ 5108, 
5121(a) (West 2002); 38 C.F.R. § 3.156(a) (2002). 

3.  The criteria for a rating greater than 30 percent for 
schizophrenia are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.125 through 4.130, 
Diagnostic Code 9204 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); see 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to 


most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date, 
such as the one in the present case.  66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

A revised standard for adjudicating new and material evidence 
claims is not pertinent to the veteran's application to 
reopen a claim of entitlement to service connection for a 
back disorder.  See 66 Fed. Reg. 45620 (Aug. 29, 2001) (the 
effective date for the revised provisions of 38 C.F.R. § 
3.156(a) only applies to claims to reopen received on or 
after August 29, 2001).  The claim to reopen that previously-
denied issue was received prior to that date.  To the extent 
that VCAA does apply to the question of whether this claim 
has been reopened, no prejudice will accrue to the claimant 
in view of the Board's action on this limited issue.

The provisions of the VCAA are for application, however, with 
regard to the veteran's claim for an increased rating for 
schizophrenia.  As to that matter, VA first has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  There is no issue in this 
case as to providing an appropriate application form, or as 
to completeness of the application.  The veteran has been 
advised of the applicable laws and regulations, and of the 
evidence needed to substantiate his claim, by the 
supplemental statement of the case issued in November 2002 in 
the course of the development of this appeal.  In addition, 
he was requested by VA, by means of a letter dated in April 
2002 from the RO, to furnish all pertinent information and 
evidence.  The Board accordingly finds that he was advised as 
to what evidence is needed to establish entitlement to the 
benefits he seeks, and the applicable statutory and 
regulatory criteria.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  This duty 
has been 


satisfied.  In particular, it is noted that records of any 
and all treatment cited by the veteran have been sought by 
VA; there is no relevant evidence that has not been 
associated with his claims folder.  In addition, he has been 
accorded a personal hearing, and underwent VA examination 
pursuant to a request for such evidentiary development by the 
Board.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a 
Back Disorder

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 2002); see also 38 U.S.C.A. §§ 7104(b) and 7105 
(West 2002).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the 


claims folder, and must be more than merely cumulative, in 
that it presents new information.  Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the United States Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, all evidence, both old 
and new, will be considered by VA after it ensures that its 
duty to assist has been fulfilled.

In the instant case, service connection for a back disorder 
was first denied in April 1973, when the Board, after 
reviewing the evidence of record at that time, which included 
the veteran's service medical records and the reports of VA 
examinations conducted in May 1971 and October 1972, 
concluded that the veteran had been 


accorded treatment for low back strain while in service, but 
that this back problem had been acute and transitory, in that 
no such disorder was shown at the time of the October 1972 VA 
examination.  In August 1993, the San Juan RO determined, 
following review of evidence that included VA medical records 
showing treatment for low back problems, that new and 
material evidence had not been submitted, and that the 
veteran's claim of service connection for a back disorder had 
not been reopened.  The RO found that the additional medical 
evidence, consisting of post-service treatment records, 
demonstrated that the veteran had a back problem many years 
after service, but did not show continuity of inservice 
symptoms.  The veteran was notified of that decision, and of 
applicable appellate rights and procedures, by means of a 
letter dated September 2, 1993.  A VA Form 21-4138, Statement 
in Support of Claim, which the veteran identified as a 
"Notice of Disagreement," was received by the RO in January 
1994.  The RO thereafter advised him, in February 1994, that 
this statement did not qualify as a valid Notice of 
Disagreement for the purpose of initiating an appeal, and 
that he was to file a Notice of Disagreement by indicating 
any specific determinations with which he disagreed.  No 
timely response was thereafter received from him, and the 
August 1993 decision became final.

The question before the Board, therefore, is whether the 
evidence associated with the claims file subsequent to August 
1993 constitutes new and material evidence sufficient to 
reopen the claim.  That evidence includes, with regard to the 
manifestation of a back disorder, VA medical records dated in 
1985 and thereafter indicating the presence of, and treatment 
for, back problems contemporaneous with the time of 
treatment.  This evidence is new, in that it had not 
previously been associated with the veteran's claims file.  
It is not new, however, in the sense that it fails to provide 
new information; that is, this evidence does not present 
information that had not previously been known.  The fact 
that back problems had been manifested subsequent to service 
was of record in August 1993, when the RO determined that his 
claim had not been reopened.  The evidence received since 
that decision, with regard to back complaints, is cumulative 
in nature, and merely reiterates facts that had already been 
acknowledged.



In brief, the evidence submitted since August 1993 is not new 
(thereby rendering the question of materiality irrelevant).  
The veteran's claim of entitlement to service connection for 
a back disorder has not been reopened.

III.  Entitlement to an Increased Rating for Schizophrenia

Service connection for a mental disorder, characterized as 
schizophrenia, was granted by the Board in January 1985, 
after which the RO assigned a 10 percent rating.  In May 
1985, the RO awarded a 30 percent rating for this disorder.  
The veteran currently contends that his schizophrenia is more 
severe than as reflected by that rating, and that an 
increased evaluation should be assigned.

The severity of a service-connected disability for rating 
purposes is determined by a schedule of ratings of reductions 
in earning capacity from specific injuries or combination of 
injuries.  The ratings shall be based, as far as practicable, 
upon the average impairments of earning capacity resulting 
from such injuries in civilian occupations.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, VA Schedule for Rating 
Disabilities (Schedule).  The 30 percent evaluation currently 
in effect contemplates schizophrenia that is exemplified by 
occupational and social impairment manifested by an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally being able to function satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, no more 
than weekly panic attacks, chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, or recent 
events).  A higher evaluation (in this instance, a 50 percent 
rating) is appropriate for schizophrenia that is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; more than weekly panic attacks; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (such as exhibiting retention of 
only highly learned 


material, and forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9204 (2002).

The evidence includes VA medical records indicating 
intermittent outpatient mental health treatment, and the 
reports of three VA psychiatric examinations for compensation 
purposes.  The report of an April 1997 VA mental status 
examination shows that, while the veteran's responses to 
questions were "very vague and quiet (sic) superficial with 
marked superficiality and it is observed a strong rumble," 
his responses were also coherent and relevant.  No delusional 
material was elicited, there was no perceptive disorder, and 
there was no evidence that he was actively hallucinating.  
The veteran was described as feeling oriented, with memories 
preserved and the absence of depressive signs, although his 
judgment was described as "very schizoid."  Diagnoses 
included schizophrenia undifferentiated type, in partial 
remission; and a Global Assessment of Functioning (GAF) score 
of 75-80.

The report of a September 2000 VA mental disorders 
examination shows that the veteran had complaints to include 
restlessness, sleep impairment, memory loss, and "bad 
thoughts."  On examination, his mood was anxious and his 
affect was constricted.  However, he was oriented times 
three, his speech was clear and coherent, and no thought or 
perceptual disorders were elicited.  He was not considered to 
be hallucinating, nor suicidal or homicidal.  His insight and 
judgment were fair, as was his impulse control.  The examiner 
specifically noted that the veteran appeared to exaggerate 
his symptomatology and claims.  Nonetheless, the examiner 
indicated diagnoses to include chronic undifferentiated 
schizophrenia with anxiety features, and a GAF score of 50.  
The examiner also remarked that "[d]ue to the veteran's lack 
of cooperation in providing his laboral (sic) history, any 
opinion regarding his laboral capacities could only be made 
on speculation, based on the documents, records, and the 
veteran's claims.  Upon such considerations, we find the 
veteran is totally unable to be involved in any employment 
activity and is 


considered totally industrially impaired."  The report of a 
September 2002 VA mental disorders examination presents the 
veteran's symptoms, diagnoses, and employment status in 
virtually identical language. 

Neither the report of the April 1997 examination, nor the 
reports of the September 2000 and September 2002 
examinations, provide a basis for an increased rating for the 
veteran's schizophrenia.  While these reports, and in 
particular those of September 2000 and September 2002, show 
that he had marked superficiality, constricted affect and 
purported memory problems, and (in September 2000 and 
September 2002) a GAF score of 50, representing serious 
symptoms or any serious impairment in social, occupational, 
or school functioning, they do not show that he had impaired 
speech, panic attacks, difficulty in understanding commands, 
impaired judgment more than fair in nature, impaired abstract 
thinking, disturbed mood or motivation, or difficulty in 
establishing and maintaining effective work and social 
relationships.  In addition, these reports do not show that 
he manifested the symptoms, such as suicidal ideation, severe 
obsessional rituals, frequent shoplifting, or no friends and 
an inability to keep a job, that are identified as warranting 
a GAF score of 50.  See American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994

In fact, with specific regard to the question of 
employability, it must be pointed out that the clinical 
record does not support the examiner's conclusion, as set 
forth in the September 2000 and September 2002 reports, that 
the veteran is totally industrially impaired, at least as a 
result of his service-connected schizophrenia.  It must be 
reiterated that the clinical evidence indicates that the 
veteran's symptoms from schizophrenia consist primarily of 
constricted affect and claims by him that he cannot remember 
things.  The fact that he is not working does not lead to the 
conclusion that he is unemployable, merely that he is 
unemployed.  It must also be noted that he has not required 
hospitalization as a result of his schizophrenia, nor does 
the record show that he is being accorded outpatient 
treatment of such frequency as would significantly interfere 
with any employment capability.



In view of the foregoing, the Board must conclude that the 
preponderance of the evidence does not demonstrate that a 
rating in excess of the current 30 percent is appropriate for 
the veteran's service-connected schizophrenia.  His claim for 
such an increase accordingly fails.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a back 
disorder; the benefits sought on appeal as that claim remain 
denied.

An increased rating for schizophrenia is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

